DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/21.

Applicant’s election without traverse of claims 1-8 in the reply filed on 2/10/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Locator to Position and Retain Part in Injection Molding Tool” (IDS filed 10/21/19; hereinafter: NPL).  NPL teaches the claimed process as evidenced by the description; and figs 1-3.
 	Regarding claim 1:  A production method of an insert-molded product comprising:

 	placing the decorative material in a mold having a positioning hole (NPL: the holes opposite the locators as seen in mold 4) such that the first positioning member is inserted into the positioning hole; and injecting a resin composition into the mold (NPL: description).
 	Regarding claim 2: The production method according to claim 1, wherein the first positioning member comprises a protruding portion that is to be inserted into the positioning hole and a flat portion that is provided at an end of the protruding portion and to be bonded to the decorative material (NPL: description; and figs 1-3).
	Regarding claim 6: The production method according to claim 2, wherein a distance between a center of the first positioning member and the center of the second positioning member accounts for 50% or greater of a maximum length of the decorative material (NPL: description; and figs 1-3—the locators are on opposite sides of the decorative material).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,5,7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Locator to Position and Retain Part in Injection Molding Tool” (IDS filed 10/21/19; hereinafter: NPL) as applied to claim 1 above.  
 	Regarding claim 3: 	the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since bonding two components of identical resin material is well-known in the molding art for its strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the locators of NPL from resin identical to the resin of the injected material in order to ensure the integral bonding of the two components.
 	Regarding claim 4:  the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since bonding two components of identical resin material is well-known in the molding art for its strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the locators of NPL from resin identical to the resin of the injected material in order to ensure the integral bonding of the two components.
 	Regarding claim 5:  NPL teaches the claim (description; and figs 1-3) except using a resin for the positioning member identical to the resin composition of the injected material.  The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since bonding two components of identical resin material is well-known in the molding art for its strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the locators of NPL from resin identical to the resin of the injected material in order to ensure the integral bonding of the two components.  
 	Regarding claim 7, such is taught by NPL (description; and figs 1-3-- the locators are on opposite sides of the decorative material).
	Regarding claim 8, such is taught by NPL (description; and figs 1-3-- the locators are on opposite sides of the decorative material).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teaches the state of the art: 6076258,20020171169,20140043771,10154602,4816426,20080012173,4823234, and 20170165050.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744